Citation Nr: 0015481	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  96-06 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the RO.  



REMAND

In January 1998, the Board remanded the claim of service 
connection for PTSD for verification of reported stressors 
and for the purpose of scheduling a VA examination.  
Significantly, in July 1994, the veteran had reported the 
death of a service comrade by the name of "Albert Kootzn."  

In July 1999, in response to a request from the RO, the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) verified that Specialist (SP4) Robert E. 
Koonce, Jr. had been killed in action in August 1970 by small 
arms fire, as stated by the veteran.  It was indicated that 
he had been assigned to the 11th Armored Cavalry Regiment 
(11th ACR), the higher headquarters of the 919th Engr. Co.  

The Board in remanding the case had instructed the RO that 
the veteran be afforded a VA examination in order to 
ascertain whether he had a current diagnosis of PTSD and for 
the examiner to identify any stressor relied upon to arrive 
at such diagnosis.  The record indicates that the veteran 
failed to appear for a VA psychiatric examination scheduled 
in August 1999.  

In adjudicating a claim for PTSD, the applicable VA 
regulation requires that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1999).  

The Board finds that the evidence of record is inadequate for 
purposes of adjudicating the veteran's claim.  The veteran 
has not been examined to determine whether a clear diagnosis 
of PTSD has been established.  

The Board emphasizes that VA's duty to assist is not a one-
way street.  If the veteran wishes help, he cannot passively 
wait for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  

By this Remand, the RO will notify the veteran that he must 
cooperate with VA's efforts to fully develop his well-
grounded claim of service connection for PTSD.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
PTSD since June 1997.  The RO should 
request the veteran to furnish signed 
authorizations for release of any private 
medical records.  The RO should obtain 
copies of all records from any identified 
treatment source and any additional VA 
medical records that have not been 
previously secured and incorporate them 
into the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination in order to 
determine the nature and current extent 
of the claimed PTSD.  A copy of the 
notice given the veteran to report should 
be placed in the claims file.  The RO 
should inform to veteran of the 
provisions of 38 C.F.R. § 3.655 and of 
the consequences of not reporting for the 
examination.  All indicated testing 
should be accomplished, and the claims 
folder should be reviewed by the examiner 
prior to the examination.  Based on 
his/her review of the case, it is 
requested that the examiner express an 
opinion as to the medical probability 
that the veteran is suffering from PTSD 
due to disease or injury which was 
incurred in or aggravated by service.  If 
the veteran is diagnosed with PTSD, the 
examiner must identify each claimed 
stressor which is sufficient to support 
the diagnosis and state whether there is 
a causal relationship between the 
stressor and the veteran's present 
symptomatology.  

3.  After undertaking the development 
requested above , the RO should again 
review the issue on appeal to include 
consideration and application of the 
provisions of 38 C.F.R. § 3.655.  If any 
action taken remains adverse to the 
veteran, then he and his representative 
should be issued a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


